PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/277,703
Filing Date: 15 Feb 2019
Appellant(s): Sullivan et al.



__________________
Michael J. Lenisa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner notes for interpretation that independent claims 1, 8, and 14 each recite “the network communication from the first server including an age misattribution error corresponding to the reported age of the user”; however, there is no claimed or described way of determining a misattribution error other than as below. The only discussion of any misattribution is the mention of intent to correct misattribution at Appellant specification ¶¶ 0001 and 0012.
Further, the Examiner notes the Claim Interpretation at the Final Office Action (dated 1 January 2021, hereinafter “Final”), where it is explained that a “misattribution error” is merely any discrepancy between the reported age and the predicted age (see, e.g., Appellant ¶ 0015). And that regardless of the “correction”, what claims actually do is merely use the predicted age: when the difference between the predicted and reported age is zero, no correction is made and therefore the predicted age is used (since it agrees with the reported age – they are the same), and when the difference between the predicted and reported age is non-
A “broad score” represents a model for when media exposure covers a broad range of demographics, such as many age groups – see Appellant specification ¶¶ 0019-0020 and 0033-0035, whereas a “targeted score” represents when media exposure is to a particular targeted group, such as a single age group – see Appellant ¶¶ 0019, 0021, and 0036-0039.
Regarding the arguments themselves:

Appellant first argues that independent claim 1 does not recite a judicial exception under Step 2A, Prong 1 (Brief at 9-11) since it is alleged no mathematical concept is present since claim 1 does not contain an actual formula as a mathematical concept (Brief at 9-10) and it is alleged that “Claim 1 also does not recite a method of organizing human activity” (Brief at 10, the argument continuing to 11).
The Examiner answers that claim 1 determines scores for several separate models – the broad score and the targeted score for the models, and a third score representing accuracies of the models, the model validator then selects a model based on the third score, claim 1 then retrieves a media impression including a reported age of a user associated with the impression, the reported age purportedly including a misattribution error (however, as noted above, there is no actual determination that an actual error is included – this apparently is merely presumed), claim 1 then uses “an age corrector” to determine the difference between the reported and predicted ages, and when zero difference is detected (i.e., the predicted age is the same as the reported age) the reported and predicted age is assigned to the impression, but if the difference is non-zero, the predicted age is assigned to the impression.
At least the scoring determinations (including as representing accuracy) and determining any difference between the predicted and reported ages (including determining “0” or non-zero as an answer) are performing mathematical calculations – even if no formula is cited, and regardless whether the “age” is a category age, a discrete age, or a probability density function (“PDF”) – (see Appellant ¶ 0017). Even replacing (i.e., assigning) the reported age with the predicted age is a mathematical operation. The only other function indicated by the claims appears to be retrieving a media impression (i.e., receiving data).
Appellant appears to ignore the full range of what constitutes a mathematical concept per MPEP § 2106.04(a)(2)(I), apparently focusing only on whether a formula is present (e.g. MPEP § 2106.04(a)(2)(I)(B)), but not considering performing mathematical calculations as at MPEP § 2106.04(a)(2)(I)(C). Appellant alleges or admits that “claim 1 sets forth structural components … that perform mathematical operations” (Brief at 10); however the “structural components” are merely the software causing the computer to perform the operations, and MPEP § 2106.04(a)(2)(I)(C) sets forth numerous precedent examples where merely performing mathematical calculations is considered as within the grouping of mathematical concepts. Therefore, since claim 1 performs numerous calculations – and Appellant admits that claim 1 is performing these mathematical operations – the claim is properly grouped within at least mathematical concepts.
The Examiner notes that MPEP § 2106.04(a) indicates that “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible”; therefore, since more than one grouping appears relevant, the Examiner has identified multiple groupings.
Appellant then argues that “Claim 1 also does not recite a method of organizing human activity” since claim 1 does not, “[f]or example, … recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people” (Brief at 10). However, Appellant admits or alleges that “claim 1 focuses on an apparatus to correct an age misattribution error in a reported age by assigning a predicted age to a media impression based on a selected age-correction model” (Brief at 11, emphasis omitted). The reporting or assigning of ages to a media impression is a form of “advertising, marketing or sales activities or behaviors; business relations” that is explicitly included in the “commercial or legal interactions” part of “certain methods of organizing human activity” – see MPEP § 2106.04(a). Whether the “media impression” being measured is a program (e.g., a television show) or an advertisement (e.g., logging impression demographics), the entire or basic reason to assign an age to the media impression is “to determine how to set prices for advertising space and/or to make programming decisions” (Appellant specification ¶ 0002), which is advertising, marketing, sales, and/or business relations activity. Therefore, claim 1 also falls within the abstract idea grouping of certain methods of organizing human activity.

Appellant next argues that claim 1 provides a practical application under Step 2A, Prong 2 (Brief at 11-15) since it is alleged that “claim 1 implements a practical solution to the problem of eliminating errors in aggregate demographic information to avoid errors in audience measurement”, since this “allows for reduction of processor resources … by reducing and/or eliminating the verification of the model after live audience member records are processed … and live audience member records do not need to be revalidated” (Brief at 12, emphasis omitted).
The Examiner answers that 1) whether something is a “practical solution” does not factor into eligibility – the analysis is whether a “practical application” is presented or established by elements additional to the abstract idea, 2) eliminating or avoiding errors that may be believed to be or actually occurring is part of the abstract idea – humans/people have long, via mathematics or by their own activity, been “correcting” ages when they believe reported data is inaccurate, 3) validating a model before data is received appears to occupy the same processor resources as validating after the records are received, and 4) claim 1 does not require validation of the model before reported data is received – the validation per claim 1 may be at any time.
As to the first point, a “practical solution” would appear to encompass any and/or all “solutions” that are “practical”, or may be made to work. However a “practical application” is indicated by MPEP § 2106.04(d) as to “a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter”. However, analysis for consideration as a practical application is applied to elements that are additional to the abstract idea – not elements that constitute the abstract idea, which transitions to point 2.
With regard to the second point, the abstract idea of claim 1 appears to be, and is indicated by the rejection as, “correcting or changing a reported age when different from a predicted age” (Final at 8). People have long corrected ages reported to them by others, such as (as a simple example) denying alcohol or other products/services to someone that appears underage, but reports or claims to be of age (the service being denied at least until the person produces evidence such as valid identification). Similar examples would readily relate to adult content, legal decisions or contracts, etc. Claim 1, as indicated above and at the rejection, are not actually concerned with whether a reported age is accurate or correct, but rather only with whether the reported age is aligned with a predicted age – there is no described or claimed confirmation or determination that the reported age is actually inaccurate, or that the predicted age is actually accurate. Claim 1 merely assumes that the predicted age is correct, and the reported age is inaccurate when not in agreement with the predicted age (i.e., a non-zero difference between the ages) (see, e.e., Appellant ¶ 0015). The age “correction” is the abstract idea itself, and an abstract idea itself is not considered within the current eligibility guidance or rubric as to whether it is any form of a practical application (or a “practical solution”).
Regarding the third point, the Examiner notes that verifying a model either before or after records are processed would appear to entail or encompass the same processing – it is merely a matter of when the verifying is done, and not whether there is any reduction or elimination of processor resources. There is no description or claim indication that the model validation would be any different (e.g., per resource load, or processing required) whether performed before or after the reception or processing of impression data  – claim 1 merely says to perform the validation, regardless when that validation is performed relative to the data reception/processing. Appellant merely describes the mathematics they conceived of a way to validate the model, but do not indicate any difference in the process should it be performed before or after data processing or model deployment. Interestingly, if the model validation is/were performed before processing of data or deployment of the model (as per the argument), claim 1 would appear to be at least the same abstract idea, and perhaps even more firmly an abstract idea – it would mean that the apparatus (of claim 1) has previously (i.e., before processing or deployment) chosen the model from any candidate models, and the actual claim processing would be to merely input received data into the model, receive an output, and use the output.
Regarding point four, and as indicated above, claim 1 does not require the model validation be performed before processing of data or the deployment of the model; therefore, even if some benefit were possibly realized as argued, the benefit is not as a result of the claimed invention. Therefore, any potential improvement as argued is not tied to the claimed invention and not then applicable to eligibility analysis.
Appellant alleges that “[s]uch correcting of audience measurement data clearly improves a technical field (e.g., audience measurement field)”; however, this is not an improvement to a technical field – if there is an improvement, the improvement is to the abstract idea, not to technology or a technical field. The Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (see SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018)). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
Appellant argues specification ¶¶ 0061 and 0030 as somehow refuting the Examiner’s allegations (Brief at 14). However, where ¶ 0061 may indicate “correcting the demographic information (e.g., age) of unknown audience members” (Brief at 14), Appellant ¶ 0061 initially indicates that “examples disclosed herein solve a problem specifically arising in the realm of computer networks in the Internet age. Namely, as a large variety of media is increasingly accessed via the Internet by more people, the AME [(audience measurement entity]) cannot rely on traditional techniques (e.g., telephone surveys, panelist logbooks, etc.) to measure audiences of the variety of the media.” However, Appellant ¶ 0015 indicates that “[w]hile the self-reported demographic information (e.g., age, etc.) reported to the database proprietor is generally considered to be potentially inaccurate, the demographic information collected from the panelist (e.g., via a survey, etc.) by the AME is considered highly accurate. As used herein, the term "true age" refers to age information collected from the panelist by the AME.” This demonstrates a/the incongruity of the application – where Appellant ¶ 0061 indicates surveys cannot be relied on, Appellant ¶ 0015 specifically indicates that surveys ARE what Appellant relies on. Further, Appellant ¶ 0015 specifically indicates that what is meant by “correcting” (at ¶ 0061) is correcting to the “true age” of ¶ 0015 – i.e., merely using the information collected from AME panelist (collected by surveys Appellant indicates as unreliable) to predict the user age and considering that to be the true or accurate age. The light of Appellant’s specification illuminates the Examiner’s point of view, arguments, and responses. Appellant’s argued example from ¶ 0030 is merely an example of replacing a reported age with a specific age (e.g., 23 in the example), as per the Examiner’s indications at rejection and according to Appellant ¶ 0015.

The Examiner notes that Appellant does not argue eligibility analysis Step 2B with respect to independent claim 1, but rather only argues Steps 2A, Prong 1 and Prong 2.
Therefore, the Examiner does not propose any remarks or answer regarding Step 2B.

Appellant next argues essentially the same allegations with respect to independent claim 8 as are argued with respect to claim 1 (Brief at 15-18)
The Examiner answers that the Examiner relies on the explanation and reasoning above in relation to claim 1, but addresses the potential or particular differences/nuances.
Appellant repeats claim 8 (Id. at 15-16), then provides the conclusory statement that “Claim 8 does not recite a mathematical concept (e.g., a mathematical formula)” (Id. at 16), and “[i]nstead, claim 8 is directed towards instructions that cause a machine to identify validation scores to determine which candidate models can be used when determining an age of a viewer to associate with a media impression. Instructions are not a mathematical concept” (Id. at 16-17). The Examiner answers that there is no allegation that the instructions themselves are a mathematical concept, but rather that the instructions merely cause a generic computer (see Appellant ¶ 0051, “The processor platform 1000 can be, for example, a server, a personal computer, a workstation, or any other type of computing device”) to perform the mathematical calculations as indicated above in relation to claim 1.
Appellant’s arguments with respect to certain methods of organizing human activity appear parallel to the arguments with respect to claim 1 (Brief at 17); therefore, the Examiner relies on the explanations above.
Appellant argues Step 2A, Prong 2 pertaining to claim 8 similar to the arguments above with respect to claim 1 (Id. at 18). The Examiner notes, however, that claim 8 actually recites “determine the age misattribution error based on a difference between the reported age and the predicted age”, but this merely agrees with the explanation and reasoning above that any age misattribution error is actually only based on the reported age being different than the predicted age (not that there is necessarily a real inaccuracy). There is no other determination of an actual “error” or “misattribution” – the age is considered to be a “misattribution error” only because it is different than the predicted age.

The Examiner notes that Appellant also does not argue eligibility analysis Step 2B with respect to independent claim 8, but rather only argues Steps 2A, Prong 1 and Prong 2.
Therefore, the Examiner does not propose any remarks or answer regarding Step 2B.

Appellant finally argues the same allegations with respect to independent claim 14 as at claims 1 and 8 above (Brief at 18-21)
The Examiner answers that the Examiner relies on the explanation and reasoning above in relation to claims 1 and 8.

The Examiner again notes that Appellant also does not argue eligibility analysis Step 2B with respect to independent claim 14, but rather only argues Steps 2A, Prong 1 and Prong 2.
Therefore, the Examiner does not propose any remarks or answer regarding Step 2B.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622


Conferees:
/ILANA L SPAR/     Supervisory Patent Examiner, Art Unit 3622  
                                                                                                                                                                                                 
/WILLIAM A BRANDENBURG/     Quality Assurance Specialist, TC 3600                                                                                                                                                                                                   



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.